Citation Nr: 1802300	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  16-49 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Veteran represented by:	South Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1956 to June 1961 and from July 1961 to September 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he developed skin cancer due to exposure to ionizing radiation during active duty service.  During service, excision of a lipoma from his flank was performed in March 1969.  A July 2013 private treatment record shows a diagnosis of basal cell carcinoma, and a June 2014 private treatment record shows diagnoses of history of malignant skin melanoma and history of skin malignancy.

In cases involving exposure to ionizing radiation, VA has additional specific duties regarding the assistance due to claimants.  Specifically, 38 C.F.R. § 3.311 states that in all claims in which it is established that a radiogenic disease (such as skin cancer) first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period of time, and it is contended that a disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose.  38 C.F.R. § 3.311(a)(1).  VA's duty to assist includes requesting any available records concerning the Veteran's exposure to radiation and forwarding all such records to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  Skin cancer is a radiogenic disease.

The claim file includes a Record of Exposure to Ionizing Radiation (DD Form 1141).  This information was not provided to the Under Secretary for Health for a dose estimate.  Hence, on remand, the Veteran's case must be referred to the Under Secretary for Health for a dose estimate pursuant to 38 C.F.R. § 3.311(a)(2)(iii), taking into account the Veteran's statements, the information from the Record of Exposure to Ionizing Radiation, service treatment records, and any personnel records obtained in accordance with this remand.  If, and only if, it is determined the Veteran may have been exposed to ionizing radiation, then the claim should then be referred for appropriate review by the Under Secretary for Benefits under 38 C.F.R. § 3.311(c).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any additional private treatment records for his skin disability (including Dr. Bibb of Waccamaw Dermatology & Plastic Surgery, LLC) since 2014 and obtain these additional records.  If efforts to obtain these records prove unsuccessful, this should clearly be documented in the claim file, and the Veteran and his representative informed in writing. 

2.  The file should be updated with any outstanding VA treatment records.

3.  Ensure development of the claim for service connection for skin cancer in accordance with 38 C.F.R. § 3.311(a)(2)(iii) and consistent with VA Adjudication Manual, M21-1MR, Part IV.ii.1.C.  This should include obtaining a dose estimate, to the extent feasible, from the Under Secretary for Health and then, if appropriate, forwarding the dose estimate to the Under Secretary for Benefits pursuant to 38 C.F.R. § 3.311(c).

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



